
	

113 HR 4697 IH: Small-Cap Access to Capital Act
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4697
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. McCarthy of California introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Securities and Exchange Commission to revise the definition of a well-known seasoned
			 issuer to reduce the worldwide market value threshold under the
			 definition.
	
	
		1.Short titleThis Act may be cited as the Small-Cap Access to Capital Act.
		2.Definition of well-known seasoned issuerNot later than 60 days after the date of the enactment of this Act, the Securities and Exchange
			 Commission shall revise its definition of a well-known seasoned issuer
			 under section 230.405 of title 17, Code of Federal Regulations, to reduce
			 the dollar amount under paragraph (1)(i)(A) of such definition (relating
			 to worldwide market value of outstanding voting and non-voting common
			 equity held by non-affiliates) from $700 million to $250 million
			 and to prohibit an emerging growth company from qualifying as a
			 well-known seasoned issuer.
		
